       Case 3:14-cv-00525-JWD-RLB             Document 397        01/28/21 Page 1 of 28




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JUNE MEDICAL SERVICES, LLC, et al.                                   CIVIL ACTION

                                                                     NO. 14-525-JWD-RLB
VERSUS

COURTNEY PHILLIPS, in her official capacity as
Secretary of the Louisiana Department of Health

                                             ORDER

       Before the Court is the Motion to Maintain Documents Under Seal filed by Plaintiffs,

June Medical Services, LLC, et al. (R. Doc. 344). The Motion is Opposed. (R. Doc. 350).

Plaintiffs have filed a Reply. (R. Doc. 360). Also before the Court is a related Motion to

Intervene and Oppose filed by certain Movant-Intervenors. (R. Doc. 349). That Motion is also

Opposed (R. Doc. 365) and Movant-Intervenors have been granted leave of Court to file a Reply

(R. Doc. 379). For the reasons set forth herein, the Court will grant the Motion to Intervene and

Oppose (R. Doc. 349), and grant in part and deny in part Plaintiffs’ Motion to Maintain

Documents Under Seal (R. Doc. 344).

I.     Background

       Plaintiffs initiated this action with the filing of their Complaint for Declaratory and

Injunctive Relief (R. Doc. 1) on August 22, 2014. Plaintiffs immediately sought the issuance of a

protective order, which request was opposed by Defendants. (R. Docs. 4, 19, 23). After review of

the law and arguments, the Court issued an Order granting Plaintiffs’ request, specifically

permitting the Plaintiff physicians to proceed under pseudonym. (R. Doc. 24). A similar Order

was issued permitting two additional Plaintiff physicians in the consolidated action to proceed

under pseudonym. (R. Doc. 55). Thereafter, on November 6, 2014, the Court issued an Order (R.
         Case 3:14-cv-00525-JWD-RLB             Document 397        01/28/21 Page 2 of 28




Doc. 59) granting the Parties’ Joint Motion for Protective Order, which contained a further

stipulation permitting the Plaintiff physicians to proceed under pseudonym, and outlined the

terms of stipulated protections agreed to by the parties governing documents and information

obtained throughout the course of the litigation. Specifically relevant to this instant Order, the

parties to the Stipulated Protective Order agreed that “[u]nless a court orders otherwise, the

parties and their counsel shall maintain the confidentiality of all Confidential information after

final disposition of this litigation, by adjudication (including appeals) or otherwise.” (R. Doc. 59

at 8).

         Proceeding through trial at the district court, the district judge issued an Order (R. Doc.

161) granting a Joint Consent Motion Regarding Confidential Trial Procedures, preserving the

confidentiality of certain documents and exhibits through trial, as well as preserving the

anonymity of the Plaintiff physicians. This litigation then proceeded through the courts,

culminating with a decision issued by the United States Supreme Court on June 29, 2020. See

June Medical Servs., LLC, et al. v. Russo, 140 S.Ct. 2103 (2020).

II.      Law and Analysis

         a.     Motion to Intervene

         Before addressing the propriety of maintaining any documents or information under seal,

the Court must first address the request to intervene. (R. Doc. 349). The parties seeking

intervention are a group of Louisiana legislators, journalists, and legal academics, who request

permission to appear and oppose Plaintiffs’ Motion to Maintain. (R. Doc. 349-1 at 1). For the

following reasons, the Motion to Intervene (R. Doc. 349) will be granted, and the Intervenors

will be permitted to intervene for the limited purpose of appearing and asserting argument




                                                   2
       Case 3:14-cv-00525-JWD-RLB               Document 397        01/28/21 Page 3 of 28




pertaining to Plaintiffs’ Motion to Maintain, without right to additional discovery or appearance

pertaining to any other matter, including any fee disputes between Plaintiffs and Defendant.

        Fed. R. Civ. P. 24 governs both intervention of right as well as permissive intervention.

Fed. R. Civ. P. 24(a)(2) requires a court to permit anyone to intervene who “claims an interest

relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect

its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(b)(1)(B)

allows anyone to intervene who “has a claim or defense that share with the main action a

common question of law and fact.” Additionally, “[w]hether leave to intervene is sought under

section (a) or (b) of Rule 24, the application must be timely.” Stallworth v. Monsanto Co., 558

F.2d 257, 263 (5th Cir. 1977). “The timeliness of a motion to intervene is a matter committed to

the sound discretion of the trial court.” Terrebonne Parish Branch NAACP v. Jindal, 2016 WL

2743525, at *2 (M.D. La. May 11, 2016) (citing McDonald v. E.J. Lavino, 430 F.2d 1065, 1071

(5th Cir. 1977)). As noted in Terrebonne, the Fifth Circuit has set forth the following four factors

to consider when evaluating whether a motion to intervene is timely: (1) the length of time

during which the proposed intervenors should have known of their interest in the case before

they petitioned to intervene; (2) the extent of prejudice that those parties already in the litigation

would suffer “as a result of the would-be intervenor’s failure to apply for intervention as soon as

he actually knew or reasonably should have known of his interest in the case;” (3) the extent of

prejudice to the proposed intervenors if they are not allowed to intervene; and (4) the existence

of “unusual circumstances militating either for or against a determination that the application is

timely.” 2016 WL 2743525 at *2 (citing Ross v. Marshall, 426 F.3d 745, 754 (5th Cir. 2005)).




                                                   3
        Case 3:14-cv-00525-JWD-RLB             Document 397        01/28/21 Page 4 of 28




        Here, the Court finds Intervenors’ request to intervene timely, and the remaining factors

weigh in favor of granting intervention, with the limitation that Intervenors’ appearance is

limited to the issues surrounding continued confidentiality of documents and information, and

Intervenors are not entitled to appear with regard to the remaining fee dispute nor are they

entitled to seek any additional discovery.

        The first factor pertaining to timeliness—the length of time during which the proposed

intervenors should have known of their interest in the case before they petitioned to intervene—

weighs in favor of finding Intervenors’ request timely. Plaintiffs argue that Intervenors knew of

this litigation from its inception in 2014 and failed to seek intervention at any point until after

final disposition. Timeliness, however, “is not limited to chronological considerations but ‘is to

be determined from all the circumstances.’” Stallworth v. Monsanto Co., 558 F.2d 257, 263 (5th

Cir. 1977). Under the circumstances of this case, the Court finds that inception of the litigation is

not the appropriate starting point. Instead, the relevant starting point for purposes of timeliness is

the point at which this case was resolved. The interests of journalists, academics, and legislators

may exist during the pendency of the litigation, but is separate and distinct from those interests

upon final disposition, particularly with regard to the legislators who desire access for the

purpose of attempting to craft new legislation that would withstand Constitutional muster. Said

interest does not arise unless and until a final finding of the unconstitutionality of the challenged

legislation. Sierra Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994) (“A better gauge of

promptness is the speed with which the would-be intervenor acted when it became aware that its

interests would no longer be protected by the original parties.”) (citing Stallworth, 558 F.2d at

264).




                                                  4
       Case 3:14-cv-00525-JWD-RLB              Document 397       01/28/21 Page 5 of 28




       The second factor also weighs in favor of finding Intervenors’ request timely. This action

was administratively closed by the Fifth Circuit on August 6, 2020, in light of the opinion and

judgment of the United States Supreme Court. (R. Doc. 336). Pursuant to General Order 2019-4,

confidential portions of the record were to remain sealed for thirty days, and Plaintiffs moved to

extend the sealing of confidential information on September 4, 2020. (R. Doc. 344). Twenty-one

days later, on September 25, 2020, Intervenors sought intervention to represent their asserted

interests in opposition to Plaintiffs’ request to extend the seal. (R. Doc. 349). Defendant’s

Opposition to Plaintiffs’ Motion was also filed on September 25, 2020. (R. Doc. 350). In the

same sense that Intervenors’ request was made within a reasonable length of time during which

they should have known of their interest, Plaintiffs are not prejudiced by a timely filed request to

intervene coupled with their opposition. That Intervenors may assert interests that ultimately tip

the scales against Plaintiffs, or that Plaintiffs may find it necessary to address arguments

different from those presented by Defendant, does not rise to a finding of prejudice.

       Conversely, to prohibit Intervenors’ intervention would be tantamount to a substantive

dismissal of their asserted interests without meaningful review. Accordingly, the third factor—

prejudice to the proposed intervenors—also weighs in favor of granting intervention for the

limited purpose of advancing argument pertaining to the continued confidentiality of documents

and information.

       The Court finds no significant unusual circumstances militating for or against

intervention but will again note that the interests asserted by Intervenors are separate and distinct

from that of Plaintiffs and Defendant. That Intervenors’ ultimate position aligns more closely

with that of Defendant is of no matter, and the Court would find intervention proper were their

ultimate recommendation the same as that of Plaintiffs.



                                                  5
          Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 6 of 28




          The public’s right to access judicial records is “a precious common law right, one that

predates the Constitution.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 612 (1978)

(Marshall, J., dissenting) (citation omitted). Further, in exercising discretion to seal judicial

records, which is the substantive issue at hand, the Court seeks to balance the public’s right of

access against the interests favoring nondisclosure. S.E.C. v. Van Waeyenberghe, 990 F.2d 845,

848 (5th Cir. 1993) (citing Nixon, 435 U.S. at 599, 602). The public’s right to access judicial

records is not absolute, but given such a right, to deny intervention would be inappropriate.

Intervenors seek to assert and protect the public’s general right to access judicial records, an

essential interest that is not currently represented, and therefore, intervention is justified and

appropriate. The Motion to Intervene (R. Doc. 349) is GRANTED.

          b.      Motion to Maintain

          Plaintiffs seek to maintain certain documents and information under the seal following

the final resolution of the substantive issues in this litigation by the Supreme Court. More

specifically, Plaintiffs request the following information remain under seal, providing a

demonstrative chart reflecting the electronic docket reference along with the following

supporting classifications: (1) the identity or other identifying information of the Plaintiff

abortion providers (“Plaintiff physicians”); (2) purportedly sensitive business information; (3)

identity of non-party healthcare provider(s); and (4) confidential clinic information. (R. Doc.

344-3).

          As a starting point, “[i]t is clear that the courts of this country recognize a general right to

inspect and copy public records and documents, including judicial records and documents.”

Nixon, 435 U.S. at 597. However, “the right to inspect and copy judicial records is not absolute,”

and “[e]very court has supervisory power over its own records and files.” Nixon, 435 U.S. at 598.



                                                     6
       Case 3:14-cv-00525-JWD-RLB               Document 397        01/28/21 Page 7 of 28




See also Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctro., 913 F.3d 443, 450-51 (5th Cir.

2019) (“The decision whether to allow public access to court records ‘is one best left to the

sound discretion of the trial court, a discretion to be exercised in light of the relevant facts and

circumstances of the particular case.’” (internal citations omitted)). As noted in Bradley on

behalf of AJW v. Ackal, 954 F.3d 216, 225 (5th Cir. 2020), “[t]his circuit has not assigned

particular weight to the presumption [of public access to judicial records]… Nor has this court

interpreted the presumption in favor of access as creating a burden of proof.”

       Pursuant to General Order 2019-4, thirty days after final disposition of an action, “all

sealed pleadings and other papers shall be placed in the case record unless a District Judge or

Magistrate Judge, upon motion and for good cause shown, orders that the pleading or other paper

be maintained under seal.” As such, the Court’s general order puts the onus on the party seeking

to maintain such items under seal to make an appropriate showing. This is consistent with similar

treatment in our sister districts1 and also consistent with the Fifth Circuit’s admonition that “[i]n

any case, “[t]he district court’s discretion to seal the record of judicial proceedings is to be

exercised charily.” Bradley, 954 F.3d at 225 (citing cases).

       The balance of considerations that justified the sealing of certain documents and

information during the pendency of this litigation is not the same as applied upon final

disposition. Thus, it is prudent to re-assess those considerations upon final disposition when a

party makes a timely motion requesting continued, essentially permanent sealing of court records

from the public eye.




1
 See, e.g., Ruby Slipper Café, LLC v. Belou, 2020 WL 4897905, at *6 (E.D. La. Jan. 8, 2020); Select
Interior Concepts, Inc. v. Pental, 2020 WL 2132575, at *3 (N.D. Tex. May 5, 2020); Bankhead v. Gregg
Cty., 2013 WL 124114, at *2 (E.D. Tex. Jan. 9, 2013); Torres-Montalvo v. Keith, 2011 WL 5023271, at
*2 (S.D. Tex. Oct. 17, 2011).

                                                   7
       Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 8 of 28




        Upon review, the Court notes the following docket entries, with and without exhibits or

attachments, remain sealed: R. Docs. 63, 93, 94, 101-105, 109, 112, 113, 117-120, 168, 170, 175,

176, 180, 182-189, 197, 198, 200, 203, 205, 211, 237, 257, 261, 262, 351, 366, 378, 379, 380,

387-390. The Court will address the propriety of continued confidentiality in sections that

follow, noting explicitly that reference to a main document in an entry herein does not purport to

include attachments unless specifically noted. For example, were the Court to rule that R. Doc.

ABC should be unsealed, that finding is inapplicable to attached R. Docs. ABC-1 and ABC-2

unless also explicitly stated.

        As an initial matter, Plaintiffs’ purported reliance on the existing Protective Orders,

including any argument that documents or information was divulged in this litigation in reliance

that such information would remain confidential forever, is misplaced, as is Plaintiffs’ reliance

on any initial finding of good cause to seal information for the duration of this litigation. As

noted previously, the weight of the various interests changes upon final disposition of a litigation

such that considerations and balancing of those interests should be addressed anew where a party

requests continued sealing after final disposition in contravention of the ordinary practice of

unsealing same. General Order 2019-4, which provides the default for unsealing documents and

information upon the passing of thirty days after final disposition of a litigation, is a public order

to which Plaintiffs and their counsel practicing in federal court are presumed to be aware.

Continued sealing past the thirty days provided for in General Order 2019-4 is a separate inquiry.

                      1. Plaintiffs do not Request Continued Confidentiality

        Plaintiffs accompany their Motion to Maintain with a demonstrative chart marked

“Exhibit A,” representing those documents over which Plaintiffs request continued sealing. (R.

Docs. 344-1 at 1, 344-3). Not all of the documents currently under seal appear on Plaintiffs’



                                                  8
        Case 3:14-cv-00525-JWD-RLB               Document 397         01/28/21 Page 9 of 28




Exhibit A such that it can be reasonably inferred from this document that continued

confidentiality is not requested as to those documents not listed. Given the default rule of public

access, and Plaintiffs’ burden of establishing good cause to maintain documents under seal,

where Plaintiffs do not request a document to remain under seal, the Court will lift the seal

without further discussion. Accordingly, the following documents shall no longer be maintained

under seal: R. Docs. 101, 103, 105, 109, 109-1, 109-2, 112, 112-1, 112-2, 112-3, 112-4, 112-5,

113, 113-1, 113-2, 113-3, 113-4, 113-5, 113-6, 113-7, 113-8, 117, 118, 118-1, 118-2, 118-3, 119,

120, 120-1, 120-2, 120-3, 120-4, 120-5, 120-6, 175, 183, 211, 261.2

                      2. Documents without Confidential Information

        In addition to the documents listed above, for which Plaintiffs do not request continued

sealing beyond final disposition, the Court notes that a number of documents filed under seal

contain no information Plaintiffs contend might be subject to further sealing (though certain

attachments may). Documents that do not contain any confidential information, including the

identity or identifying information of abortion providers, their staff or clinic staff, the identity or

identifying information of patients, the identity or identifying information of third party

providers, or any purportedly sensitive business information or confidential clinic information,

do not justify continued sealing. This includes, but is not necessarily limited to, orders of this

Court as well as the district court that simply grant or deny a motion without discussion. Based

on the Court’s review, these documents shall be made public, and are as follows: R. Docs. 93,




2
 The Court notes that certain documents were filed under seal after the filing of Plaintiffs’ Motion to
Maintain. The validity of continued sealing separately of those documents will be addressed in a
subsequent section as necessary. (See, e.g., R. Docs. 351, 366, 378, 379, 380, and 387-390, along with
attachments).

                                                    9
       Case 3:14-cv-00525-JWD-RLB               Document 397        01/28/21 Page 10 of 28




94, 168, 168-1, 168-2,3 168-3, 170, 180, 197, 198, 203, 257, 351, 351-1, 351-2, 366, 366-1, 380,

380-3, 387, 387-1, 388, 390.4 The Court then turns to the substantive categories of documents

over which Plaintiffs request continued sealing.

                      3. Identity of Plaintiff Physicians and Non-Party Healthcare Providers

        This Court permitted the Plaintiff physicians to proceed under pseudonym for the

duration of this litigation. In so doing, the Court noted after reviewing the arguments and

information provided that “the potential for harassment, intimidation and violence in this case,

particularly in light of the past and present instances of such conduct both nationwide and in

Louisiana, justifies the unusual and rare remedy of allowing the individual Plaintiffs to proceed

anonymously.” (R. Doc. 24 at 2). Those concerns underlying the Court’s August 28, 2014

finding have not necessarily disappeared, but must be re-assessed now that the litigation has been

resolved, and in consideration of the arguments and information presented to date.

        Plaintiffs argue continued sealing of the identity of the Plaintiff physicians is warranted

for two reasons. First, Plaintiffs cite various news sources and argue that the “threats to the safety

of these physicians, their families, and co-workers have not gone away.” (R. Doc. 344-1 at 8).

Second, Plaintiffs argue that abortion providers in other, currently pending proceedings were

granted pseudonymous protection such that, to the extent they may be parties in this case, the

unsealing of their identities herein would “effectively ‘out’ their participation in those

proceedings as well.” (R. Doc. 344-1 at 8).



3
  The deposition testimony of certain witnesses are identified by name. Those witnesses and their
testimony is specifically referenced in the district judge’s Findings of Fact and Conclusions of Law. (R.
Doc. 274).
4
  Certain documents that do not contain confidential information were not asked to remain sealed. Those
are not referenced in this section but the same reasoning would apply. At the same time, some documents
and/or attachments may be referenced in more than one section, as the considerations for unsealing or
continued sealing may be applicable on numerous grounds.

                                                   10
       Case 3:14-cv-00525-JWD-RLB                Document 397         01/28/21 Page 11 of 28




        Defendant’s position is that the identity of the Plaintiff physicians should be unsealed for

various reasons including assertions that at least some of their identities as abortion providers are

already known and available to the public, they have failed to show any specific, current threat to

their safety, and that they have waived any privacy concerns through selective revelation of their

identities as abortion providers to reporters. (R. Doc. 350 at 16-19). Intervenors echo

Defendant’s argument, asserting that “several aspects of these identities are already known,” and

that Plaintiffs have failed to establish good cause for the continued sealing of their identities. (R.

Doc. 349-1 at 20-22).

        That the identity of some or all of the Plaintiff physicians is publicly available does not

end the inquiry. Identifying the Plaintiff physicians as abortion providers may add very little to

the public’s existing knowledge. It would, however, confirm their participation in this particular

litigation as well as in other, still pending matters.5 Thus, the balance of interests turns on two

considerations: the significance of their identities in this litigation, i.e., whether continued sealing

of their identities would hinder the public’s meaningful access, and their anonymity in other,

currently pending abortion-related litigation.

        The Court notes that certain plaintiff-physicians in the case of June Medical Services

LLC, et al. v. Gee, et al., Case No. 3:16-cv-444-BAJ-RLB, were permitted to proceed using

pseudonyms. Upon challenge to the protective order in that related action, the district court

acknowledged “the potential harm that may result to the non-Doe doctors, should their names be

publicized,” and noted that “[m]ost troubling, Defendants have alleged that searching for the

names of the non-Doe Doctors, it was discovered that their names appeared on websites that



5
 Plaintiffs correctly distinguish between the public’s ability to learn the identity of an abortion provider
versus the unsealing and confirmation of such individual’s involvement as a plaintiff in this case. (R. Doc.
344-1 at 6).

                                                    11
      Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 12 of 28




Plaintiffs identified as being potentially linked with groups that advocate violence against

abortion providers and clinics.” Id. at ECF 265 at 6. The district court in that litigation has not

changed the determination that good cause exists to allow the Protective Orders to stand,

including the genuine need to protect the identities of the abortion providers.

       Plaintiffs also direct the Court’s attention to information and media reports of continuing,

and in some instances increasing, threats of violence against abortion providers that would

compromise their safety as well as the safety of their families. (R. Doc. 344-1 at 8). The district

court in the aforementioned litigation noted that certain physicians’ “names appeared on websites

that Plaintiffs identified as being potentially linked with groups that advocate violence against

abortion providers and clinics.” June Medical, Case No. 16-cv-444-BAJ-RLB, ECF No. 265 at 6.

Further, the district court recognized the concerns of Plaintiff physicians at several points in its

Findings of Fact. For example, the district court stated, “[t]he evidence is overwhelming that in

Louisiana, abortion providers, the clinics where they work and the staff of these clinics, are

subjected to violence, threats of violence, harassment and danger... Defendant offered no

evidence to counter Plaintiffs’ evidence on this point.” (R. Doc. 274 at 41-42). “[T]here is a

mountain of un-contradicted and un-objected to evidence supporting this conclusion.” (R. Doc.

274 at 42). See also R. Doc. 274 at 43 (“The evidence, in turn, leaves no question about the

dangers and hostility regularly endured by Plaintiffs.”); R. Doc. 274 at 45 (“Anti-abortion

activists picketed the school of the children of a doctor formerly affiliated with Delta, after which

that doctor quit.”); R. Doc. 274 at 93 n.49 (“It is noteworthy that Hospital C, a hospital in a

major metropolitan area and not a party to this action, is so concerned about the ramifications of

having its identity public[ly] revealed, that it requested that it be named only through a

pseudonym and, with the consent of all the Parties, this was allowed.”).



                                                  12
       Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 13 of 28




       Contrary to Defendant and Intervenors’ assertions that generalized threats of harm are

insufficient to sustain anonymity in abortion-related litigation, this Court notes that the line

between generalized and specific is potentially thin, and shares those concerns with the Plaintiff

physicians as well as the two district court judges in this district that have issued rulings

upholding the ability to proceed under pseudonym. As stated by a Dr. Doe in a public exhibit

provided by Defendant, “[t]he terrorism works you know. It does. And so once you start

murdering abortion providers you know it really does terrorize the other abortion providers,”

while the interviewer in that same transcript notes that “[d]ue to safety concerns, he [Dr. Doe]

has always left his name out of the press.” (R. Doc. 352-6 at 12). These circumstances weigh

heavily in favor of protecting the identity of the Plaintiff physicians out of general concerns for

their safety and well-being as well as that of their families.

       At the same time, these concerns must be balanced against the general deference to the

public’s right to access judicial records. Most compelling is Defendant’s argument that Plaintiff

physicians have voluntarily revealed themselves to the public as abortion providers, and then

seemingly express concern about threats of violence directed to abortion providers in general.

The Court recognizes, however, that their identity as Plaintiff physicians in this matter may carry

additional risks beyond their identification as an abortion provider.

       The Court has reviewed the information advanced by Defendant that purports to reveal

their identities to the public, and finds that the revealing nature of that information is somewhat

exaggerated. First, an internet search of a physician’s name or a webpage that states the name

does not establish public availability as an abortion provider (or as a plaintiff in this case)

because a necessary prerequisite of the search is knowledge of the identity in the first place.

Neither Defendant nor Intervenors provide any information regarding search engine results



                                                  13
       Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 14 of 28




returned after searching terms like “Louisiana abortion providers” or “physicians performing

abortions in Louisiana.”

        As to the specific Plaintiff physicians, other publicly available information may show that

a Plaintiff physician has retired from practice, but there is nothing in that exhibit that indicates he

provides or provided abortions or is involved in this litigation. (See R. Doc. 351-8). The Court

does, however, recognize that possible searches pertaining to the known abortion clinics may

reveal the identities of a Plaintiff physician, but still will not identify them or their involvement

in this litigation.

        Evidence cited by Defendant in support of its contention that “June Medical and its

counsel have solicited media coverage in ways that are wholly inconsistent with any serious

concerns about safety” contains no reference to or identifying information regarding Plaintiff

physicians, but does identify several clinic staff by name and image. (R. Doc. 350 at 6). On

balance, the Court finds Defendant and Intervenors’ suggestions that the identity of Plaintiff

physicians is publicly available is true as to some, but not all of the Plaintiff physicians.

        Dr. Does 1-3, as noted by Plaintiffs, are also proceeding as plaintiffs anonymously in a

separate abortion-related action in this district, June Medical Services, et al. v. Russo, Case No.

16-cv-444-BAJ-RLB. This fact weighs heavily in favor of permitting continued anonymity. As

Plaintiffs note, the unsealing of certain Plaintiff physicians in this litigation would reveal their

participation in a currently pending litigation for which the district judge found good cause to

permit those Plaintiff physicians to proceed anonymously, citing continued concerns for personal

safety. To unseal their identities herein would be tantamount to disregarding a standing order of

the district judge in that litigation.




                                                  14
       Case 3:14-cv-00525-JWD-RLB              Document 397         01/28/21 Page 15 of 28




        Defendant also cites to cases in other courts wherein abortion providers have litigated in

their own names. That certain abortion providers would choose to litigate in their own names

does not necessitate a finding that other abortion providers’ identities must necessarily be

available to the public. It is entirely possible that one or more of the identities of the Plaintiff

physicians is publicly available through other means of inquiry, or even that an astute individual

would be able to aggregate public information in this litigation to deduce a reasonable or

potentially accurate guess as to the identity of one or more of the Plaintiff physicians. Those

possibilities do not, however, necessitate a finding that their identities should be judicially

unveiled in light of valid, recognized concerns for their safety and their ability to practice in their

chosen areas.

        In Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981), the Fifth Circuit allowed plaintiffs

challenging governmental activity to proceed anonymously based in part on a finding that,

“[a]lthough they do not confess either illegal acts or purposes, the Does have, by filing suit,

made revelations about their personal beliefs and practices that are shown to have invited an

opprobrium analogous to the infamy associated with criminal behavior.” The same can be said

here. The Court is sensitive to these concerns, and notes that two of our district judges have

agreed in this and other pending abortion-related litigation.

        What remains for consideration is the relevant significance of the identity of the Plaintiff

physicians to the findings of the district court, the Fifth Circuit, and the Supreme Court, based,

once again, on the general right of public access to judicial records. Even in that light, however,

the scales do not tip so significantly as to warrant unsealing of the identity of the Plaintiff

physicians.




                                                   15
       Case 3:14-cv-00525-JWD-RLB                Document 397        01/28/21 Page 16 of 28




          First, there is a substantial volume of relevant information pertaining to each of the

Plaintiff physicians contained in the substantive decisions at each level, which includes but is not

limited to the physicians’ practice areas, board certifications, age and years in practice, clinic

association, clinic practice schedules, types of abortion provided, gestational ages at which

abortions provided, approximate daily, weekly, monthly, and yearly abortions performed by

number and percentage, summaries of admitting privileges and applications (including excerpts

of communications), training, and personal accounts of complications (without patient-

identifying information. See, e.g., R. Doc. 274 at 24-28; June Med. Servs. L.L.C. v. Gee, 905

F.3d 787, 793-801 (5th Cir. 2018); June Medical Servs., LLC, et al. v. Russo, 140 S.Ct. 2103

(2020).

          The addition of the identities of the Plaintiff physicians adds very little, if anything, to the

pool of public information. The district court, Fifth Circuit, and Supreme Court all took great

care to thoroughly outline the facts and information upon which they relied in their findings,

while preserving the anonymity of the Plaintiff physicians. The various courts’ decisions did not

turn on the identity of the Plaintiff physicians, and their identities add little to understanding the

basis and, as Defendant and Intervenors point out, highly fact-specific underpinnings of the

courts’ decisions. Further, Intervenors have not shown how the identity of the Plaintiff

physicians would assist in the crafting of new legislation regulating abortion, or the drafting of

analytical articles regarding the Supreme Court’s decision, especially considering the availability

of a substantial volume of information regarding the Plaintiff physicians in the other courts’

decisions.

          In light of this finding, balanced with the noted continuing concerns for safety as well as

the continued anonymity provided certain Plaintiff physicians in June Medical Services LLC, et



                                                    16
       Case 3:14-cv-00525-JWD-RLB                 Document 397          01/28/21 Page 17 of 28




al. v. Gee, et al., Case No. 3:16-cv-444-BAJ-RLB, this Court finds good cause to order the

identity of Plaintiff physicians to remain sealed. Neither Defendant nor Intervenors provide any

argument as to why the identity of a Plaintiff physician is necessary going forward, which fact

the Court considers on balance with the genuine concerns for safety expressed by those same

Plaintiff physicians. This finding specifically includes the actual identity of the Plaintiff

physicians by name, SSN, driver’s license number, telephone number, residential address,

marital status, and any familial relations, all of which shall remain confidential. Conversely, this

finding does not include information about the Plaintiff physicians that appears in public

decisions as outlined above, as well as any other similar information.

        Defendant suggests that “even if anonymity were still justified, it would not justify

maintaining documents under seal,” noting that “heavy redactions cover the doctors’ names even

in the sealed record.” (R. Doc. 350 at 19). The Court agrees. Based upon the Court’s review of

the documents that remain under seal, much of the information noted above has already been

redacted, even in the sealed record. R. Doc. 63 shall remain sealed. In addition, R. Docs. 170-2

and 176 will also remain sealed.6 Beyond that, to the extent the Court does not find good cause to

continue to seal any document herein that contains any of the above listed information, that

information shall be redacted where appropriate. In other words, the existence of some or all of

the information the Court has found to be confidential in this section, that information shall

remain confidential via redaction rather than seal an entire document that contains confidential




6
  These two documents are an attachment to a Joint Stipulation. That attachment contains a unique
identifying number for one of the Plaintiff physicians. This sealing protects the identity of the Plaintiff
physician. The actual joint stipulation (R. Doc. 170-1), which is addressed in the public record and
provides all information sufficient to address the concerns of the defense and the intervenors, is being
unsealed.

                                                      17
       Case 3:14-cv-00525-JWD-RLB                Document 397          01/28/21 Page 18 of 28




information, notwithstanding the Court’s finding that R. Doc. 63, 170-2 and 176 shall remain

sealed in their entirety.

                       4. Sensitive Business Information

        Plaintiffs argue that sensitive business information should remain sealed, describing the

category as “non-public information regarding the innerworkings of non-party hospitals,

including hospital by-laws, credentialing processes, and communications with physicians,” and

making a distinction between non-party sensitive business information and confidential clinic

information, the latter of which the Court will address in a separate section. (R. Doc. 344-1 at 9).

Plaintiffs give very little indication, however, of what specific documents or information would

constitute sensitive business information, beyond the categories listed in Exhibit A, which

suggests that R. Docs. 93, 94, 102, 104, 168, 170, 176, 197, 198, 200, 203, 205, and 237 contain

such information. (R. Doc. 344-3).

        Plaintiffs’ representations are insufficient to meet their burden of establishing good cause.

General reference to a document, or documents, without more, does not establish the existence of

sensitive business information. The Court’s review of the documents asserted to be confidential

by Plaintiffs confirms this finding, as there exists a significant amount of information that could

not possibly be subject to continued confidentiality, essentially in perpetuity. For example,

Plaintiffs contend that an application for admitting privileges containing a hospital’s bylaws

would constitute sensitive business information, but do not assert any particular information

contained therein that would be confidential.7 This would include materials sent to anyone

applying for medical staff membership and clinical privileges. These and other information


7
 The Court recognizes that portions of the documents may contain the identity or identifying information
of the Plaintiff physician. Redaction of that information, however, is more appropriate than sealing in
perpetuity. It also appears that for the most part, that information has already been redacted, even from the
sealed documents.

                                                     18
      Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 19 of 28




appear to be part of an application packet, freely provided to anyone interested. Indeed, in one

such example, Plaintiffs seek the court to retain such document under seal (R. Doc. 197-1 at 56-

189), yet the same document was filed and is available to the public as one of Plaintiffs’ exhibits

(R. Docs. 165-66 through 165-74).

       Plaintiffs have not indicated any distinction of what information within such a document

would be confidential, and what would not. Plaintiffs provide insufficient support for their

argument that allegedly sensitive business information should be subject to continued sealing

beyond final disposition of this litigation. More specifically, Plaintiffs have provided no legal

authority to support continued confidentiality of hospital bylaws, admitting privileges

procedures, credentialing processes or procedures, or any other third-party, non-clinic business

information. Nor do Plaintiffs render any argument as to what specific information they suggest

would be confidential. Plaintiffs have, therefore, failed to meet their burden. Thus, to the extent

not specifically found confidential herein, Plaintiffs’ Motion to Maintain Seal will be denied.

       First, information discussed in public decisions of the courts in this litigation, including

the same or similar information, will not be subject to confidentiality. A non-exhaustive list of

exemplary information based on the court’s review of the public decisions includes admitting

privileges status and applications, communications with hospitals regarding admitting privileges,

identity of clinic administrators, testimony of Doe doctors regarding credentialing of hospitals

and clinics, legislative history of Act 620, including testimony pertaining to clinic conditions and

practices, and complications and/or hospitalizations relating to abortions. See R. Doc. 274; June

Med. Servs. L.L.C. v. Gee, 905 F.3d 787 (5th Cir. 2018); June Medical Servs., LLC, et al. v.

Russo, 140 S.Ct. 2103 (2020), passim. Some of this sealed information includes individuals who

were later witnesses at trial, either in person or through their deposition testimony, depositions of



                                                 19
        Case 3:14-cv-00525-JWD-RLB            Document 397       01/28/21 Page 20 of 28




experts whose reports were then referenced in public proceedings, and in some circumstances,

the same exact document sealed in one instance and not sealed in another. More egregious

examples can be found, for instance, where Plaintiffs seek certain documents to remain sealed

(R. Doc. 104-21) yet actually filed that document as an exhibit at trial (R. Doc. 165-151).

Compare also R. Doc. 104-22 with R. Doc. 165-152. This type of review has been a waste of the

Court’s resources and reflects a lack of diligence by the mover and an abuse of this process.

        Another example where the instant motion goes too far is the continued sealing of certain

briefing and argument. These contain no confidential information, do not identify the Plaintiff

physicians, and are often purely legal argument. The district judge’s public decisions on these

issues reference much of the parties’ respective sealed briefing. In addition, the public has a

strong interest in access to the arguments made before the Court for relief and how (and whether)

those arguments were addressed by the Court. This equally applies to the proposed findings of

fact and conclusions of law. Curiously, Plaintiffs did not request sealing of their own proposed

findings of fact and conclusions of law (R. Doc. 196), but now seek the continued sealing of

essentially the same facts and argument that was advanced by the defense. (R. Docs. 198, 198-1,

200).

        In another example, Plaintiffs request continued sealing of their Opposition to

Defendant’s Motion for Partial Summary Judgment (R. Doc. 104) along with exhibits, though it

is unclear what specific information contained within this filing would be subject to continued

sealing. Indeed, Plaintiffs’ Opposition itself contains none of the information Plaintiffs generally

argue should remain sealed, as it references the Plaintiff physicians by pseudonym, is devoid of

any identifying information, and contains no specific information regarding clinic practices or

the innerworkings of the hospitals. (See generally, R. Doc. 104 at 16-19, 21-22).



                                                 20
      Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 21 of 28




       The Court also notes that identifying details regarding many of the exhibits to Plaintiffs’

Opposition are already part of the public record, including direct reference in the district judge’s

Findings of Fact and Conclusions of Law. For example, where Plaintiffs broadly suggest the

exhibits to their Opposition should remain sealed, which include certain deposition excerpts,

Judge deGravelles noted by name that Kathaleen Pittman, Kathy Kliebert, Dr. Christopher Estes,

Dr. Sheila Katz, and Dr. Eva Karen Pressman all provided live testimony at the hearing.

(Compare R. Doc. 104-13, 104-20 through 104-24 with R. Doc. 216 at 6-7). Similarly, Plaintiffs

seek to maintain seal over deposition excerpts of Dr. Doe 2, but a comparison of those excerpts

with the publicly available Findings of Fact and Conclusions of Law of Judge deGravelles

reveals information in substantially more detail regarding Dr. Doe 2’s practice as well as his

requests for admitting privileges. (Compare R. Doc. 104-6 with R. Doc. 216 at 57-62). This

information was necessary for the resolution of this matter and the public and intervenors have a

right to know such information.

       Plaintiffs also appear to seek maintenance of seal over certain correspondence pertaining

to the drafting of Act 620, but in addition to the examples set forth above, identical information

was filed publicly as joint exhibits. (Compare, e.g. R. Doc. 104-17 with R. Doc. 165-7). The

Court also notes that Plaintiffs’ apparent request to maintain seal over correspondence between

advocacy groups and legislators is generally incongruous with their position in Opposition to

Defendant’s Motion in Limine (which is not requested to remain sealed), wherein Plaintiffs

argued that such information was highly relevant to the issue of whether Act 620 was passed

with an invalid purpose. (See R. Doc. 120 at 10-14). Ultimately, the apparent lack of information

Plaintiffs specify as subject to continued sealing, coupled with the public availability of a

substantial or equivalent portion of the exhibits to Plaintiffs’ Opposition, as shown by examples



                                                 21
      Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 22 of 28




given herein, lend the Court to conclude that continued sealing of Plaintiffs’ Opposition (R. Doc.

104 through 104-24)8 is unwarranted.

       The Court likewise finds continued sealing inappropriate in a scenario where the same or

similar information was discussed or disclosed regarding one provider, clinic, or hospital in

public court documents, but where such information would also be available for any other

provider. For example, if a court decision in this litigation (or through appeal) refers to the

specific number of abortions performed annually by a specific clinic, any reference in the district

court record regarding the number of abortions performed annually by any other clinic is,

likewise, no longer subject to confidentiality.

       The Court has undertaken the task of reviewing sealed, court-issued documents and party

briefing with attachments in light of this finding. To that end, the following docket entries will

no longer remain sealed: R. Docs. 93, 93-1, 94, 94-1 through 94-25, 102, 104, 104-1 through

104-24, 168, 168-1, 170, 170-1, 198, 198-1, 200, 203, 257-1, and 262.

                     5. Confidential Clinic Information

       Plaintiffs also seek to maintain the confidentiality of purportedly confidential clinic

information, including “proprietary clinic policies and procedures, non-public information

regarding the clinic’s operations, and information that ‘could jeopardize the privacy of the staff,

physicians, patients and other associated with’ the clinic.” (R. Doc. 344-1 at 9). Like Plaintiffs

assertions regarding purportedly sensitive business information, Plaintiffs provide little

indication of what specific documents or information would constitute confidential clinic

information that could somehow jeopardize the safety of those associated with the clinic(s). An

independent review by the Court finds little information that would arguably qualify and any


8
 This would include the proposed filing of the opposition to Defendant’s Partial Summary Judgment (R.
Doc. 94 and exhibits).

                                                  22
       Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 23 of 28




concerns that may have led to sealing such information during the pendency of this lawsuit

originally no longer apply. Although not an exclusive list, the following documents shall be

unsealed in their entirety on this basis: R. Docs. 198, 198-1, 200, 257, 257-1, and 262.

                     6. Sealed Trial and Related Materials

       The district judge implemented certain steps to protect the confidentiality of information

covered by the protective order. Many of these steps were necessary to protect the identity of the

Plaintiff physicians. For example, in addition to redacted exhibits that removed the actual names,

certain redactions were made to references in the transcripts that provided personally identifying

information. The Court has reviewed those transcripts and finds that the redacted transcripts that

were filed in the record (R. Docs. 190-195) provide all information needed to protect the

interests of the defense, the intervenors, and the general public. The unredacted transcripts (R.

Docs. 184-189 will remain sealed. This includes other documents relating to those transcripts.

(R. Docs. 180-1, 182).

       There are, however, numerous exhibits that were filed under seal for reasons independent

of the confidentiality of the Plaintiff physicians. As set forth above, the Court is not satisfied that

there are sufficient other grounds to support the continued sealing of such documents. Those

documents, however, may contain identifying information regarding the Plaintiff physicians or

others involved in providing abortions not otherwise identified in the record, within those

exhibits.

       The Court agrees with Defendant and Intervenors that a finding of good cause for

continued confidentiality of some information does not justify that any particular document

remain sealed in its entirety in perpetuity. While a particular document may contain some

sensitive information, the presence of such does not necessarily warrant a broad sealing of the



                                                  23
      Case 3:14-cv-00525-JWD-RLB              Document 397        01/28/21 Page 24 of 28




entire document where appropriate redactions could protect the confidential information while

providing the public access to the remaining, non-confidential portions. Having conducted

extensive review of the remaining sealed information in this docket, it is highly unlikely that

there exists an entire document that would warrant sealing in perpetuity, with the noted

exception of R. Doc. 63.

       To that end, the Court finds guidance in the recent approach utilized by the district court

in June Medical Services LLC, et al. v. Gee, et al., Case No. 3:16-cv-444-BAJ-RLB. There, the

district court noted that Fed. R. Civ. P. 5.2(d) allows a court to order that a filing be made under

seal without redaction, and later unseal the filing or order the person who made the filing to file a

redacted version for the public record.

       That approach is warranted here. At the outset, most of these sealed documents are

already redacted, and the undersigned does not expect that many, if any, additional redactions

may be necessary in light of the other provisions in this Order. In an effort to minimize the need

for judicial intervention as to redactions, Plaintiffs shall submit proposed redactions to Defendant

within twenty-one (21) days of the date of this order. Following an opportunity to review

Plaintiffs’ proposed redactions, Plaintiffs and Defendant shall then meet and confer within 14

days of Defendant’s receipt of such redactions in an effort to resolve any disagreements. Should

any disagreements remain after the meet and confer, Plaintiffs shall have fourteen (14) days from

the date of the meet and confer to file a motion, which motion shall contain a detailed

certification regarding the attempts to resolve any outstanding disagreements prior to court

intervention and set forth any agreements as to redacted documents that may be filed.

       The following documents shall be subject to review by the parties for potential redaction

via the procedure outlined above: This applies to the following documents only: R. Docs. 168-4



                                                 24
         Case 3:14-cv-00525-JWD-RLB            Document 397         01/28/21 Page 25 of 28




through 168-11, 197-1 through 197-32, 203-1 through 203-18, 205, 205-1 through 205-9, 237,

and 237-1 through 237-158.

                      7. Documents Filed After Plaintiffs’ Motion to Maintain

         Several sealed documents post-date the Plaintiffs’ filing of the Motion to Maintain,

specifically R. Docs. 351, 366, 378, 379, 380, 387, 388, 389, 390 (including attachments where

applicable). The same findings with regard to documents filed prior to Plaintiffs’ Motion is

applicable to these documents, without further discussion.

         Based on this finding, the following documents are to be unsealed: R. Docs. 351, 351-1

through 351-2, 366, 366-1, 379, 380,9 380-1 through 380-3, 387, 387-1, 387-2, 388, 389, and

390.10

         The following documents, filed after the instant motion, only serve to identify the

Plaintiff physicians as the parties in this lawsuit, and will remain sealed: R. Docs. 351-3 through

351-26, 366-2 through 366-6, 378, 378-1 through 378-23, and 379-1 through 379-4.

         As discussed above, that someone may be identified as an abortion provider in another

context, or through diligent research (sometimes with the knowledge of the person’s identity to

begin with) is distinguishable from specifically identifying such person as a party in the record of

this lawsuit. Indeed, it may be possible that the public (including the intervenors) can

independently identify and confirm the identities of the Plaintiff physicians. This order cannot




9
  This document and attachments reflect argument directed to the undersigned’s ruling on certain motions.
Those motions as well as the ruling that was at issue are all public. There is nothing in this Motion,
declaration or memorandum in support that contains confidential information.
10
   The Court notes that this Order was filed by the district judge. Consistent with the undersigned’s
treatment of the applicability of the protective order and continued sealing of documents in this matter,
continued sealing of this order would likewise be inappropriate.

                                                   25
       Case 3:14-cv-00525-JWD-RLB                 Document 397          01/28/21 Page 26 of 28




(and does not) prevent such identification or use of such information if gleaned from publicly

available documents. The Court simply will not provide that confirmation in its docket.11

        Any documents filed after the date of this Order shall be filed in accordance with the

guidance provided herein. That is to say, no document shall be filed under seal, but may be filed

with appropriate, limited redactions as outlined herein. If there is any doubt that a filing may

contain any information that identifies the Plaintiff physicians or other individual abortion

providers directly or indirectly, guidance from the Court must be sought as to whether such filing

should be made under seal.

III.    Conclusion

        Based on the foregoing,

        IT IS ORDERED that the Motion to Intervene and Oppose (R. Doc. 349) is

GRANTED.

        IT IS FURTHER ORDERED that the Motion to Maintain Documents Under Seal (R.

Doc. 344) filed by Plaintiffs, June Medical Services, LLC, et al., is GRANTED IN PART and

DENIED IN PART as set forth more fully herein.

        IT IS FURTHER ORDERED that the following documents will remain sealed: R. Doc.

63, 170-2, 176, 180-1, 182, 184-189, 351-3 through 351-26, 366-2 through 366-6, 378, 378-1

through 378-23, and 379-1 through 379-4.




11
   The protective order in this case served, among other things, to protect the identity of the Plaintiff
physicians in this litigation. If anyone wants to participate in this case, then they will be subject to those
provisions. Attaching publicly available documents to filings in this matter makes the filed document
subject to this order. For example, a public state court document may identify otherwise confidential
information. That document is public and can be freely used. Simply filing such document in this docket
does not remove the underlying document’s status as a public record. But, if it is to be filed in this record,
it will be done under seal.

                                                     26
      Case 3:14-cv-00525-JWD-RLB              Document 397       01/28/21 Page 27 of 28




       IT IS FURTHER ORDERED that, for R. Docs. 168-4 through 168-11, 197-1 through

197-32, 203-1 through 203-18, 205, 205-1 through 205-9, 237, and 237-1 through 237-158, to

the extent necessary, Plaintiffs shall submit proposed redactions to Defendant within twenty-

one (21) days of the date of this order. Following an opportunity to review Plaintiffs’ proposed

redactions, Plaintiffs and Defendant shall then meet and confer within 14 days of Defendant’s

receipt of such redactions in an effort to resolve any disagreements. Should any disagreements

remain after the meet and confer, Plaintiff shall have fourteen (14) days from the date of the meet

and confer to file a motion, which motion shall contain a detailed certification regarding the

attempts to resolve any outstanding disagreements prior to court intervention and set forth any

agreements as to redacted documents that may be filed.

       IT IS FURTHER ORDERED that the Clerk shall unseal file the following documents

in the public record. As there was no request made to retain these under seal, the Clerk may

unseal these records upon docketing of this Order: R. Docs. 101, 103, 105, 109, 109-1, 109-2,

112, 112-1, 112-2, 112-3, 112-4, 112-5, 113, 113-1, 113-2, 113-3, 113-4, 113-5, 113-6, 113-7,

113-8, 117, 118, 118-1, 118-2, 118-3, 119, 120, 120-1, 120-2, 120-3, 120-4, 120-5, 120-6, 175,

183, 211, 261

       IT IS FURTHER ORDERED that the following documents are also to be unsealed.

Due to the nature of this dispute, however, and because certain documents pertain to sealed

filings and order by the district judge, the Court will give the parties time to advance any

applicable objections before these documents are made public. Accordingly, the following

documents will be unsealed 14 days following the docketing of this Order to the extent no

objections are raised. The Clerk of Court is advised that a subsequent order will be issued prior

to such unsealing. Any objections made to this portion of the order shall specifically identify



                                                 27
      Case 3:14-cv-00525-JWD-RLB             Document 397       01/28/21 Page 28 of 28




those records that (1) are being challenged and (2) are not being challenged so that the non-

objected to records may be appropriately unsealed at that time: R. Docs. 93, 93-1, 94, 94-1

through 94-25, 102, 104, 104-1 through 104-24, 168, 168-1, 170, 170-1, 180, 197, 198, 198-1,

200, 203, 257, 257-1, 262, 351, 351-1, 351-2, 366, 366-1, 379, 380, 380-1 through 380-3, 387,

387-1, 387-2, 388, 389, and 390.

       Signed in Baton Rouge, Louisiana, on January 28, 2021.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                28
